Appeal from a decision of the Workers’ Compensation Board, filed November 29, 1979, as amended by a decision filed on March 11, 1980, which affirmed an award of compensation to claimant for his disability resulting from a fracture of his left leg. The board found that claimant’s “lunch period was a combination eating and working time and therefore accident arising out of and in the course of employment is established”. Substantial evidence in the record supports the determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Greenblott, Main, Mikoll and Casey, JJ., concur.